Citation Nr: 1038840	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-33 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for Hodgkin's disease.

2. Entitlement to service connection for basal cell carcinomas, 
claimed as secondary to treatment for Hodgkin's disease.

3.  Entitlement to service connection for Merkel cancer, claimed 
as secondary to treatment for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1968 to August 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 rating 
decision by the Portland, Oregon, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
service connection for skin cancer (at that time only basal cell 
carcinomas were diagnosed) and Hodgkin's disease.  In 2007 Merkel 
cancer was diagnosed, and the skin cancer claim was readjudicated 
(in an October 2009 supplemental statement of the case (SSOC)) to 
encompass Merkel cancer.  As explained below, the issues have 
been recharacterized (as stated on the preceding page) to 
separate the two cancer diagnoses.  During the course of this 
appeal, the Veteran moved; the case is now under the jurisdiction 
of the Oakland, California, RO. 

The issue of service connection for Merkel cancer is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 1976 rating decision denied service 
connection for Hodgkin's disease on the basis that such 
disability was not manifested in service or within one year 
following the Veteran's separation from service.

2.  An unappealed August 1995 rating decision denied service 
connection for Hodgkin's disease on the basis that there was no 
evidence that the Veteran served in Vietnam (and was exposed to 
Agent Orange in service).

3.  Evidence received since the August 1995 rating decision 
reflects that the Veteran was exposed to Agent Orange in service; 
pertains to an unestablished fact necessary to substantiate the 
claim of service connection for Hodgkin's disease; and raises a 
reasonable possibility of substantiating the claim.

4.  The record now shows that the Veteran was exposed to Agent 
Orange in service; Hodgkin's disease is listed as a disease 
associated with exposure to certain herbicide agents.  

5.  The Veteran's basal cell carcinomas are shown to be related 
to radiation treatment he received for Hodgkin's disease.


CONCLUSION OF LAW

1.  Evidence received since the August 1995 decision is new and 
material, and the claim of service connection for Hodgkin's 
disease may be reopened.  38 U.S.C.A.  §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (2010).

2.  Service connection for Hodgkin's disease is warranted. 38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (e) (2010).

3.  Service connection for basal cell carcinomas as secondary to 
service connected Hodgkin's disease is warranted.  38 C.F.R. § 
3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  However, inasmuch as the benefits sought are being 
granted, there is no reason to belabor the impact of the VCAA on 
the matters; any notice defect or duty to assist failure is 
harmless.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

The Veteran seeks to establish service connection for Hodgkin's 
disease.  He maintains that he was exposed to Agent Orange in 
service, either while he changed planes in Vietnam in 1972 on his 
way from Thailand to Japan for medical treatment or while he 
served as a security policeman and security patrol dog handler at 
the Royal Thai Air Force Base of Ubon.  He asserts that this 
exposure to Agent Orange led to the development of his Hodgkin's 
disease.

Generally, a rating decision denying a claim for VA benefits that 
was not appealed  is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence. 38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented with respect to such claim, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. §  5108.

New and material evidence is defined by regulation.  New evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence already of record when the last final 
denial of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An unappealed January 1976 rating decision denied service 
connection for Hodgkin's disease on the basis that such 
disability was not manifested in service or within one year of 
separation from service.  At that time, the evidence of record 
included the Veteran's DD 214 which listed his military 
occupation specialty (MOS) as a security policeman in a security 
police squadron and noted that he had completed a course on 
patrol dog handling.  It also noted that he was assigned to 
Indochina for almost two years but that he had not been assigned 
to Vietnam, although he was awarded the Vietnam Service Medal.  
Also of record at that time were his service treatment records 
wherein it was noted that his position was security police dog 
handler and that he was stationed at the Royal Thai Air Force 
Base of Ubon in 1971 and 1972.  Service treatment records and 
postservice treatment records (prior to September 1975) were 
silent as to complaint, treatment, or diagnosis with respect to 
Hodgkin's disease.  Private medical records revealed that 
Hodgkin's disease was diagnosed in 1975.

Because of 1991 changes in the law and regulations creating a new 
basis for establishing entitlement to benefits based on Agent 
Orange exposure, his claim to reopen filed in 1995 was properly 
considered a new claim under the 1991 regulations, and not a 
petition to reopen.  See Sawyer v. Derwinski, 1 Vet. App. 130, 
133 (1991); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994).  An unappealed August 1995 
rating decision denied service connection for Hodgkin's disease 
on the basis that there was no evidence that the Veteran served 
in Vietnam (and therefore could be presumed to have been exposed 
to Agent Orange).

The Veteran filed his instant claim to reopen in March 2004.  
Evidence received since the August 1995 rating decision consists 
of statements from the Veteran; VA and private treatment records; 
internet articles concerning Hodgkin's disease treatment and the 
incidence of cancers in military working dogs; photos provided by 
a fellow service member showing the Ubon airfield; service 
personnel records including performance evaluations showing his 
duties performing base security with a sentry dog while stationed 
at Ubon AFB; and Veterans Benefits Administration documents 
concerning policies for the processing of claims based on 
herbicide exposure in Thailand.

Most significant is a VA Compensation & Pension Service (C&P 
Service) Bulletin dated in May 2010 which outlines new procedures 
for claims based on herbicide exposure in Thailand.  After 
reviewing declassified Vietnam-era Department of Defense 
documents, including Project CHECO Southeast Asia Report: Base 
Defense in Thailand, C&P Service determined that there was 
significant use of herbicides on the fenced in perimeters of 
military bases in Thailand intended to eliminate vegetation and 
ground cover for base security purposes.  As a result, C&P 
Service changed its policy in May 2010 and determined that "[i]f 
a US Air Force Veteran served on one of these air bases [the list 
included Ubon, where the Veteran was stationed] as a security 
policeman, security patrol dog handler, member of a security 
police squadron . . . as shown by MOS . . . performance 
evaluations, or other credible evidence, then herbicide exposure 
should be acknowledged on facts found or direct basis."

As the claim was previously denied because the evidence did not 
show exposure to herbicides in service, for evidence received 
since to be new and material, it must relate to this 
unestablished fact, i.e., it must tend to show that the Veteran 
was exposed to herbicides in service.

The evidence listed above is new in that it was not of record 
(and considered by the RO) in August 1995.  As the May 2010 C&P 
Service Bulletin provides that herbicide exposure should be 
acknowledged for veterans with service like the appellant's (and 
because Hodgkin's disease is listed under 38 C.F.R. § 3.309(e)), 
it is material.  As the evidence submitted since the August 1995 
denial is both new and material, the claim must be reopened.

III.  Service Connection 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service. 
38 U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

A.	Hodgkin's disease

Certain diseases, to include Hodgkin's disease, may be presumed 
to have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. §  1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  Section 1112 does not apply in this case, as the medical 
evidence shows and the Veteran concedes that he did not have 
Hodgkin's disease diagnosed in service or within one year 
thereafter.  

However, if a Veteran was exposed to a herbicide agent during 
active military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. §  1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2009).  Such diseases include Hodgkin's disease.  Id.

As the Board is granting service connection for Hodgkin's disease 
on a presumptive basis, it need not address the claim on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  However, the Board notes that a July 2005 medical opinion 
by a VA physician concludes that "based on his history and my 
review of the chart, I feel that this [his herbicide exposure] is 
the most likely cause of his Hodgkin's disease . . . ."  
Likewise, as the Board is granting service connection based on 
the Veteran's service in Thailand, it need not discuss his 
contentions with respect to a brief layover in Vietnam while in 
service.  

As noted above, the Veteran's service treatment records do not 
reflect any complaints, treatment, or diagnoses of Hodgkin's 
disease during service, nor does the Veteran contend that he 
developed Hodgkin's disease in service.  The medical evidence of 
record does reflect that the Veteran's Hodgkin's disease was 
initially diagnosed in 1975.  

The evidence of record reflects that the Veteran served in 
Thailand from 1970 to 1972, and that his duties included 
performing base security with a sentry dog while stationed at 
Ubon AFB.  Insofar as exposure to Agent Orange in Thailand is 
concerned, given that VA C&P Service has determined that Air 
Force veterans like the appellant, whose duties placed them on or 
near the perimeters of Thailand military bases where there is 
some evidence that herbicides used to eliminate vegetation and 
ground cover for security purposes may have been either procured 
from Vietnam (tactical) or from a commercial variant of much 
greater strength and with characteristics of tactical herbicides, 
the Board concludes that there is at least an approximate balance 
of positive and negative evidence as to whether the Veteran was 
exposed to herbicides while serving in Thailand from 1970 to 
1972.

The Veteran has a diagnosis of Hodgkin's disease, and his 
exposure to herbicides in service is conceded.  Consequently, he 
is entitled to a grant of service connection for his Hodgkin's 
disease on a presumptive basis.  38 C.F.R. § 3.309(e)

B.	Basal cell carcinoma 

Under 38 C.F.R. § 3.310(a), a disability that is proximately due 
to or the result of a service-connected disability shall be 
service-connected.  The Veteran contends that he has skin cancer 
which developed as the result of radiation therapy for [his now 
service-connected] Hodgkin's disease.  

Private treatment records reveal that the Veteran received 
radiation therapy as part of his treatment for Hodgkin's disease.

A January 2005 statement from Dr. D. R. Tribelhorn stated that he 
had been treating the Veteran since February 1996.  Dr. 
Tribelhorn noted that the Veteran "has a history of numerous 
skin cancers, these have mainly occurred within the area of 
radiation port where he had his radiation therapy for lymphoma as 
well as in sun exposed distribution of areas that were uncovered 
while on active duty such as his ear and scalp where he had 
closely cropped hair as per military regulations.  Dr. Tribelhorn 
noted that the cancers "have all been basal cell carcinoma."  
Dr. Tribelhorn listed the locations of the various tumors and 
concluded "[g]iven the concentration of lesions and their 
distribution it is my opinion that his radiation therapy has 
played a major etiologic role and also that direct solar exposure 
has also been a factor."  

In July 2005 a VA physician concluded, after a review of the 
record, that "the radiation exposure is the most likely cause of 
his . . . recurrent skin cancers."  

The Veteran has also provided medical articles copied from the 
internet which suggest that individuals, like the Veteran, who 
have had radiation treatment, are at greater risk of developing 
basal cell carcinomas.

The evidence (both private and VA medical opinions) supports a 
finding that the Veteran's basal cell carcinomas resulted from 
radiation therapy for his service-connected Hodgkin's disease; 
therefore, secondary service connection for the basal cell 
carcinomas is warranted.  As the Board grants secondary service 
connection, there is no need to address the claim on a direct 
basis (i.e. on the alternate theory of entitlement that the basal 
cell carcinomas developed from sun exposure in service). 


ORDER

New and material evidence having been received, and the claim of 
service connection for Hodgkin's disease is reopened.

On de novo review, service connection for Hodgkin's disease is 
granted.

Secondary service connection for basal cell carcinomas is 
granted.


REMAND

The Veteran contends that he has Merkel cell carcinoma which 
developed as a result of radiation therapy for Hodgkin's disease.  
The first mention of Merkel cell carcinoma in the record is on 
July 2007 VA heart examination when it was noted that the Veteran 
recently (in July 2007) received a diagnosis of "metastatic 
Merkel cancer of his left shoulder to his lymph nodes per 
pathologic report of a dermal nodule at the Stockton Pathology 
Medical Group."

A December 2008 medical opinion by the Veteran's private 
physician, J. F. Kiraly, M.D., noted that the Veteran "developed 
a Merkel cell tumor of the left upper extremity as of June 2006 
treated with wide excision and adjuvant chemotherapy."  Dr. 
Kiraly opined that "a Merkel skin cancer may have been induced 
by prior radiation therapy" (emphasis added).  Dr. Kiraly also 
stated that "[g]iven the patient's medical history and exposure 
to pre-emergents while in the military, it is at least as likely 
as not that the pre-emergent exposure lead [sic] to the 
development of his Hodgkin's disease "lymphoma" and its 
treatment to a subsequent complication of Merkel cell tumor."

The United States Court of Appeals for Veterans Claims (Court) 
has held that the use of equivocal language such as "may have" 
makes a statement by an examiner speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by a physician is too speculative).  While the sentence 
that follows Dr. Kiraly's speculative statement seems less 
equivocal, when the opinion is read as a whole, it is not clear 
enough to support a grant of service connection, particularly as 
Dr. Kiraly did not provide a rationale for his opinion.

The Veteran has not been afforded a VA examination to determine 
the likely etiology of his Merkel cancer.  The state of the 
evidence in this matter meets the "low threshold" standard as 
to when an examination or nexus opinion is necessary (outlined by 
the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)).

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorization from the Veteran, develop 
for pertinent treatment records with 
respect to metastatic Merkel cancer, to 
include:

a.	Records from the Stockton Pathology 
Medical Group; and
b.	Records from J. F. Kiraly, Delta-
Sierra Hematology & Oncology, 2407 A 
West Vine St., Lodi, CA  95242.
2.	Thereafter, arrange for the Veteran to be 
examined by an appropriate physician(s) to 
determine whether it is at least as likely 
as not (a 50 percent or better 
probability) that his Merkel cancer is 
related to his service or to a service-
connected disability, including as 
resulting from radiation treatment for 
Hodgkin's disease.  The Veteran's claims 
files must be reviewed by the examiner in 
conjunction with the examination.  In 
particular, the examiner should address 
the December 2008 medical opinion provided 
by Dr. Kiraly.  The examiner must explain 
the rationale for all opinions.  If the 
requested opinion(s) cannot be provided, 
for example, without resort to 
speculation, the examiner(s) must explain 
why such is not possible.

3.	Then readjudicate the claim, to include on 
a secondary basis.  If it remains denied, 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


